Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                July 08, 2015

The Court of Appeals hereby passes the following order:

A15A1022. HAMM v. KIDD et al.


      Appellant Earl Hamm has filed a motion to withdraw appeal, stating that
settlement agreements have been reached. Hamm states further that he “moves to
withdraw the present Appeal in its entirety, with no matter being left before the
Court.”


      Upon consideration of said motion, it is ordered that the motion is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          07/08/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.